
	

114 HR 3595 IH: Increased Authorizations for the Denver VA Medical Center Construction Project Act
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3595
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend the authorization to carry out the replacement of the existing medical center of the
			 Department of Veterans Affairs in Denver, Colorado, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Increased Authorizations for the Denver VA Medical Center Construction Project Act. 2.Increase in authorization for Department of Veterans Affairs medical facility project previously authorized Section 2(a) of the Construction Authorization and Choice Improvement Act (Public Law 114–19; 129 Stat. 215), as amended by section 1 of Public Law 114–25, is further amended by striking $1,050,000,000 and inserting $1,675,000,000.
		3.Project management of super construction projects
 (a)In generalSection 8103 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(e)
 (1)In the case of any super construction project, the Secretary shall enter into an agreement with an appropriate non-Department Federal entity to provide full project management services for the super construction project, including management over the project design, acquisition, construction, and contract changes. Such agreement shall provide that the Secretary shall reimburse such Federal entity for all costs associated with the provision of project management services under the agreement.
 (2)In this subsection, the term super construction project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $100,000,000..
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to the following: (1)The medical facility construction project in Denver, Colorado, specified in section 2 of the Construction Authorization and Choice Improvement Act (Public Law 114–19; 129 Stat. 215).
 (2)A super construction project (as defined in section 8103(e)(2) of title 38, United States Code, as added by such subsection (a)) that is authorized on or after the date of the enactment of this Act.
 4.Modification to limitation on awards and bonusesSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended to read as follows:
			
 705.Limitation on awards and bonuses paid to employees of Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure that the aggregate amount of awards and bonuses paid by the Secretary in a fiscal year under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title or title 38, United States Code, does not exceed the following amounts:
 (1)With respect to fiscal year 2016, $100,000,000. (2)With respect to each of fiscal years 2017 through 2024, $360,000,000..
		5.Reduction of benefits for members of the Senior Executive Service within the Department of Veterans
			 Affairs convicted of certain crimes
			(a)Reduction of benefits
 (1)In generalChapter 7 of title 38, United States Code, is amended by adding after section 713 the following new section:
					
						715.Senior executives: reduction of benefits of individuals convicted of certain crimes
 (a)Reduction of annuity for removed employeeThe Secretary shall order that the covered service of an individual removed from a senior executive position under section 713 of this title shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if—
 (1)the individual is convicted of a felony that influenced the individual’s performance while employed in the senior executive position; and
 (2)before such order is made, the individual is afforded notice and an opportunity for a hearing conducted by another department or agency of the Federal Government.
								(b)Reduction of annuity for retired employee
 (1)The Secretary may order that the covered service of an individual who is subject to a removal or transfer action under section 713 of this title but who leaves employment at the Department prior to the issuance of a final decision with respect to such action shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if—
 (A)the individual is convicted of a felony that influenced the individual’s performance while employed in the senior executive position; and
 (B)before such order is made, the individual is afforded notice and an opportunity for a hearing conducted by another department or agency of the Federal Government.
 (2)The Secretary shall make such an order not later than seven days after the date of the conclusion of a hearing referred to in paragraph (1)(B) that determines that such order is lawful.
								(c)Administrative requirements
 (1)Not later than 30 days after the Secretary issues an order under subsection (a) or (b), the Director of the Office of Personnel Management shall recalculate the annuity of the individual.
 (2)A decision regarding whether the covered service of an individual shall be taken into account for purposes of calculating an annuity under subsection (a) or (b) is final and may not be reviewed by any department or agency or any court.
 (d)Lump-Sum Annuity CreditAny individual with respect to whom an annuity is reduced under subsection (a) or (b) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to the period of covered service.
 (e)DefinitionsIn this section: (1)The term covered service means, with respect to an individual subject to a removal or transfer action under section 713 of this title, the period of service beginning on the date that the Secretary determines under such section that such individual engaged in activity that gave rise to such action and ending on the date that such individual is removed from the civil service or leaves employment at the Department prior to the issuance of a final decision with respect to such action, as the case may be.
 (2)The term lump-sum credit has the meaning given such term in section 8331(8) or section 8401(19) of title 5, as the case may be.
 (3)The term senior executive position has the meaning given such term in section 713(g)(3) of this title. (4)The term service has the meaning given such term in section 8331(12) or section 8401(26) of title 5, as the case may be..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 713 the following new item:
					
						
							715. Senior executives: reduction of benefits of individuals convicted of certain crimes..
 (b)ApplicationSection 715 of title 38, United States Code, as added by subsection (a)(1), shall apply to any action of removal or transfer under section 713 of title 38, United States Code, commencing on or after the date of the enactment of this Act.
			6.Authority to recoup bonuses or awards paid to employees of Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, as amended by section 5, is amended by adding at the end the following new section:
				
					717.Recoupment of bonuses or awards paid to employees of Department
 (a)RecoupmentNotwithstanding any other provision of law, the Secretary may issue an order directing an employee of the Department to repay the amount, or a portion of the amount, of any award or bonus paid to the employee under title 5, including under chapter 45 or 53 of such title, or this title if—
 (1)the Secretary determines such repayment appropriate pursuant to regulations prescribed under subsection (c); and
 (2)before such repayment, the employee is afforded notice and an opportunity for a hearing conducted by another department or agency of the Federal Government.
 (b)ReviewA decision regarding a repayment by an employee pursuant to subsection (a)(2) is final and may not be reviewed by any department or agency or any court.
 (c)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 715, as added by section 5(a)(2), the following new item:
				
					
						717. Recoupment of bonuses or awards paid to employees of Department..
 (c)Effective dateSection 717 of title 38, United States Code, as added by subsection (a), shall apply with respect to an award or bonus paid by the Secretary of Veterans Affairs to an employee of the Department of Veterans Affairs on or after the date that is 180 days after the date of the enactment of this Act.
 (d)ConstructionNothing in this section or the amendments made by this section may be construed to modify the certification issued by the Office of Personnel Management and the Office of Management and Budget regarding the performance appraisal system of the Senior Executive Service of the Department of Veterans Affairs.
			
